Citation Nr: 1209017	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-16 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California, which granted service connection for PTSD and assigned a 10 percent disability evaluation.  The Veteran subsequently perfected his appeal.  

In a January 2010 rating determination, the RO increased the Veteran's disability evaluation for his PTSD from 10 to 70 percent, effective the date of the original grant of service connection and assigned a total disability evaluation based upon individual unemployability (TDIU) based solely upon the Veteran's service-connected PTSD, effective the date of the grant of service connection for PTSD.  

The Veteran, through his representative, has indicated that he still wishes to continue on with his appeal.  


FINDING OF FACT

The Veteran's service-connected PTSD disability has been manifested by total occupational impairment and symptoms that approximate total social impairment throughout the appeal period.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been met since March 26, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The General Formula for Rating Mental Disorders, Diagnostic Code 9411, provides that a 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms cited above for the 70 percent and 100 percent ratings follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011). 

GAF scores between 71 to 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In conjunction with his claim, the Veteran submitted an October 2007 report from R. O. Ph.D., wherein he stated that the Veteran's post-Vietnam adjustment had been characterized by job instability based upon difficulty in relating to figures of authority.  He was also noted to have had problems with drugs and alcohol.  The Veteran was experiencing sleeplessness, agitation/anxiety, startled responses to helicopters and sudden loud noises, and high levels of distractibility accompanied by intrusive thoughts of Vietnam experiences.  He was also experiencing social isolation, a disruptive marriage, feelings of low self-worth, depression, and suicidal ideation.  Dr. O. rendered a diagnosis of PTSD and assigned a GAF score of 40.  

In a December 2007 report to the Superior Court of California, the Veteran's VA psychologist indicated that the Veteran had nightmares, difficulty sleeping, could not be around crowds, could not stand loud noises, was a loner, and felt depressed.  She further noted that the Veteran was very angry and was also struggling with alcohol addiction.  He lived with his mother and was unable to hold a job.  He also had difficulty interacting with others and isolated himself to avoid conflicts and fights.  She noted that even with participating in psychotherapy and using medication, he still struggled on a daily basis.  He had no friends and did not bond with other group members.  He got into conflicts daily and was unable to work.  She noted that the Veteran was disabled from his PTSD to the point that he was unable to hold a job, had difficulty interacting with others, and had difficulty managing his life in society.  She observed that he would often isolate at home.  She reported that it had taken the Veteran this long to apply for service connection due to his extreme sense of alienation and anger.  

VA treatment records associated with the claims folder reveal that the Veteran has been seen in group and individual therapy throughout the appeal period with diagnoses of PTSD being rendered and GAF scores between 50 and 55 being assigned on numerous occasions.  

The Veteran was afforded a VA examination in October 2011.  The examiner diagnosed the Veteran as having PTSD.  He attributed the symptoms of chronic anxiety, insomnia, nightmares, hypervigilance, anger/irritability, a short temper, and reactivity to sounds to the Veteran's PTSD.  

He noted that the Veteran reported that he had long term anxiety, problems with nervousness, and a distrust of others, which had led to a lifetime of losses such as jobs, a marriage, and disconnection with others.  He noted that he remained hypervigilant and irritable and suffered from fatigue due to poor sleep habits.  

The examiner stated that the Veteran was divorced and had a history of intermittent homelessness.  He was using SSI and VA disability benefits to live on.  The Veteran resided with his mother and had family contact with his brother and sister, although they were not close.  He stated that he had no other social contacts and had been a "hermit".  

Mental status examination revealed that the Veteran had a depressed mood and suspiciousness as well as chronic sleep impairment.  The examiner noted that the Veteran had difficulty establishing and maintaining effective work and social relationships.  He also had difficulty in adapting to stressful circumstances, including work or a work-like setting.  There was also neglect of personal hygiene.  The Veteran did not have anxiety; panic attacks; memory loss; impairment of short or long term memory; flattened affect; circumstantial, circumulatory or stereotyped speech; illogical, irrelevant, or obscure speech; impaired judgment or abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  

The examiner assigned a GAF score of 50, which he stated was reflective of the presence of impairment in social functioning, chronic unemployment, and intermittent hopelessness due to his PTSD.  He stated that the Veteran was socially isolated mainly caring for his elderly mother with dementia.  

The Board observes that the Veteran has been unemployed at all times during the course of this appeal.  He has been assigned GAF scores that denote an inability to maintain employment.  GAF scores between 40-50 have been assigned throughout the course of this appeal, including on the most recent VA examination.  As noted above, such scores contemplate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran does not have total social impairment inasmuch as he cares for his mother and has contact with his brother and sister.  However, he has no other friends and has been noted to isolate himself to the point that he calls himself a "hermit".  His symptoms thus approximate total social and occupational impairment.  38 C.F.R. § 4.7, 4.21 (2011).  The criteria for a 100 percent rating are therefore met.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is not required to substantiate that element of the claim.

ORDER

A 100 percent disability evaluation for PTSD is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


